Citation Nr: 0322393	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral spine disability, currently evaluated as 40 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from May 1966 to March 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO.  

The case was remanded by the Board to the RO in October 2001 
for additional development of the record.  

In an August 2002 rating decision, the RO granted service 
connection for depression and assigned an evaluation of 70 
percent, effective on June 24, 2002.  In addition, the RO 
assigned a total compensation rating based on individual 
unemployability (TDIU), effective on June 24, 2002.  

In a May 2003 rating decision, the RO granted service 
connection for surgical scar, residuals of liposarcoma 
resection of the greater omentum, rated as noncompensable.  

In addition, the RO granted service connection for status 
post ventral incisional hernia repair and assigned a 
temporary total rating, effective beginning on March 30, 
1999.  A noncompensable evaluation was thereafter assigned on 
May 1, 1999.  





FINDING OF FACT

The service-connected lumbosacral spine disorder currently is 
shown to be productive of functional limitation and 
neurological symptomatology that result in a disability 
picture that more nearly approximates that of pronounced 
disablement.  



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
the service-connected lumbosacral spine disability have been 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5292, 5293, 5295 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

Historically, the RO granted service connection for 
lumbosacral strain in a November 1970 rating decision.  The 
lumbosacral strain was rated as noncompensably disabling 
under Diagnostic Code 5295.  

The veteran was afforded a VA examination in April 1998.  X-
ray studies revealed intervertebral disc disease and 
degenerative involvement of lower most lumbar spine.  On 
examination, the veteran had an overall moderate limitation 
of motion.  The impression was that of lumbosacral 
instability and degenerative joint disease of the lumbar 
spine.  

In a June 1998 rating decision, the RO recharacterized the 
veteran's service-connected low back disability as 
degenerative joint disease of the lumbar spine and increased 
the rating to 20 percent under Diagnostic Code 5293-5292.  

In March 1999, the veteran submitted a claim for an increased 
rating for the service-connected low back disability.  

In conjunction with the claim for increase, the veteran was 
examined by VA in June 1999.  The examiner noted that the 
veteran walked with a mild limp secondary to back discomfort.  

On examination, the veteran had forward flexion to 55 degrees 
with a pulling in the lower back from the center outward, 
beginning at approximately 20 degrees of flexion.  He could 
go no further than 55 degrees.  

His extension was to only 5 degrees because it greatly 
aggravated the pulling sensation and pain in the lower back 
to go any further than that.  His right lateral movement was 
to 25 degrees with a pulling in the lower back.  

His left lateral was to 20 degrees with a similar pain, but 
there was a pain down the right leg.  His right rotation was 
to 30 degrees with pain in the center of the lower back.  His 
left rotation was to 30 degrees with pain in the center of 
his lower back.  

The veteran's straight-leg raising on the right was to 40 
degrees with pain beginning at 10 degrees of elevation, and 
the pain radiated across his back.  His left straight-leg 
raising was to 25 degrees, again beginning at 10 degrees of 
elevation and running across his lower back.  

With the veteran in the sitting position, his straight-leg 
raising and dorsiflexion of his foot did not cause 
radiculitis.  There was tightness in the calf on the right 
and the hamstrings on the left, but it was not ridicular in 
nature.  The deep tendon reflexes were 1+ at the knees and 1+ 
at the ankles, bilaterally.  Babinski's were neutral, 
bilaterally.  

Visualization of the lumbar spine showed an increased 
lordotic curve.  Palpation of the paraspinous muscles 
elicited a mild tenderness in the right paraspinous muscles 
at the L5-S1 level.  Percussion over the spine brought on a 
referred pain to the left sacral area when percussed at the 
L4-S1 level.  The diagnosis was that of degenerative joint 
disease of the lumbar spine.  

In a July 1999 rating decision, the RO increased the rating 
to 40 percent for the service-connected low back condition, 
rated under Diagnostic Code 5293-5292.  

In an October 2001 remand, the Board determined that 
additional development of the record was necessary, including 
that of an additional VA examination.  

The veteran submitted a June 2000 private medical report 
noting his complaints of having pain in the lower back, right 
slightly worse than left.  The pain sometimes radiated into 
the right buttock and posterior aspect of the right thigh.  
The pain was described as deep aching and burning, and 
sometimes had a sharp component to it.  

The veteran reported that his exacerbations of back pain with 
a pinching sensation have increased to seven to ten days in 
length.  The pain was aggravated by sitting, walking, 
standing, stooping and laying down.  

X-ray films were notable for anterior lipping at the superior 
end palate of the L-4 vertebral body.  In addition, it was 
noted that the L-5 neural foramina were difficult to 
visualize on that plain x-ray.  

The computerized tomography (CT) scan showed evidence of L4-5 
disc bulging as well as possible neuroforaminal stenosis at 
the right L-5 neuroforamen.  In addition, there was evidence 
of facet hypertrophy bilaterally in the lumbar area.  

On examination, the veteran's gait was stiff, but not 
obviously antalgic.  There were no Waddell's signs.  
Sensation was noted to be diminished to light touch on the 
dorsum of his feet and was diminished to alcohol throughout 
both feet and both calves.  Multiple maneuvers were performed 
in an effort to elicit his pain.  Of note, he had positive 
Kemp's test, bilaterally, left worse than right.  Flexion at 
the waist was bothersome; however, extension to a vertical 
position was worse.  

The veteran was noted to have a positive right-sided 
Stinchfield test for pain, which was in the back but not in 
the hip.  He had a positive right-sided Gaenslen's test and 
positive bilateral Yeoman's test each side of which produced 
right-sided low back pain.  

In addition, palpation revealed point tenderness over both 
sacroiliac joints and over the right lumbar facet joints.  
The impression appeared to be a mixed picture combining 
arthropathy at the facet joints and sacroiliac joints, 
degenerative disc disease and right L-5 neuroforaminal 
stenosis.  

The veteran was examined by VA in November 2001.  He reported 
having low back pain "all the time," especially on the 
right.  The veteran indicated that the back of the right leg 
was numb, as well as all of the right foot.  

The veteran indicated that he had not much feeling in either 
leg.  In his legs, he had more numbness than pain.  Weakness 
was present, and he was unable to walk more than 200 yards.  
The weakness was usually due to sharp pains.  

The veteran claimed decreased sensation in the right 
posterior leg and all of the right foot.  The right sciatic 
notch was tender.  The deep tendon reflexes were all 2+.  
There was no motor deficit.  In the sitting position, the 
legs could not be brought parallel to the floor due to 
"pulling in the back of each thigh."  The pedal pulses were 
diminished, but adequate.  

X-ray studies of the lumbar spine revealed severe spondylosis 
involving the lumbosacral area with narrowing of the 
lumbosacral disc space.  

A computerized tomography (CT) scan done in April 2000 of the 
lumbar spine revealed narrowing of the L5-S1 disc space with 
possible compromise of the nerve root on the right at that 
level.  

The assessment was that of chronic recurrent low back pain.  
The examiner noted that there was a disparity between the 
conditions the veteran currently had and the problems noted 
in the service.  

The doctor noted that, in the military, the veteran was seen 
in 1966 and diagnosed as having a lumbosacral strain.  The 
deep tendon reflexes were equal and reactive.  The SLR test 
was negative.  X-ray studies of the lumbosacral spine in 1968 
were "radiographically normal."  

The examiner noted that the veteran had a disability rating 
of 40 percent for a spinal disc condition.  The examiner 
noted that, at present, the veteran had severe spondylosis of 
the lumbosacral spine and radiculopathy L5-S1, right.  The 
examiner concluded that the service records alone would 
suggest the presence of chronic recurrent low back strain.  

The VA examiner added an addendum in March 2002 indicated 
that the veteran refused to be subjected to range of motion 
testing of his trunk, as it would cause too much pain.  

Finally, the veteran was afforded another VA examination in 
June 2002.  He complained of having constant pain in his 
lower back with occasional radiation into his right lower 
extremity.  The constant, ever-present discomfort was 
sometimes magnified by an acute episode (usually occurring a 
couple of times a year) not precipitated by any specific 
event, but which prohibited any movement at all and confined 
the veteran to bed.  

The veteran on those acute occasions that lasted several days 
was moved by his spouse as he could not use any of his own 
motor power without experiencing severe pain.  Interspersed 
between the acute episodes, the veteran had constant pain 
that was magnified and increased with any motion in any 
direction.  His endurance was modified by the pain factor.  

On examination, the veteran had difficulty ambulating and 
used a cane.  When standing erect, he reported having severe 
pain in his lower back.  His forward bending was from 0-30 
degrees with increasing severe pain throughout; 
hyperextension was from 0-5 degrees with severe pain; side 
bending to the right was from 0-25 degrees with increasing 
severe pain and from 0-30 degrees to the left with increasing 
severe pain and some discomfort into the right lower 
extremity inexplicably.  

He rotated bilaterally from 0-30 degrees with pain at the end 
point.  His ankle and knee jerks were 2-3+ and equal.  When 
seated on the examining table, he was unable to elevate the 
legs to a neutral position due to pain.  He was unable to toe 
or heel stand because of pain.  

The assessment was that of chronic lumbosacral strain-
myofascial restrictive syndrome and spondylosis of the 
lumbosacral spine with L5-S1 radiculopathy on the right.  

The examiner opined that there was no relationship between 
the veteran's spondylosis and the events that occurred in the 
military - that is muscular strain events and not severe 
trauma to the lumbar spine per se.  

The examiner further opined that the veteran's constant pain 
at rest was secondary to his spondylosis but that his pain 
that he described with any activity, however limited, was 
related to his service-connected chronic lumbosacral strain.  
The examiner also opined that it was the chronic lumbosacral 
strain in large measure that was responsible for the relative 
unemployability.  

As noted hereinabove, entitlement to a TDIU was thereafter 
granted pursuant to an August 2002 rating decision.  


II.  Legal Analysis

A.  VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA). Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Where law or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations and outpatient treatment 
records, statements from the veteran's private physicians, 
and a letter notifying the veteran of what evidence was 
necessary to substantiate his claims.  

As the record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  

Additionally, the Board notes that the veteran has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating.  The discussions in 
the rating decision, Statement of the Case, Supplemental 
Statement of the Case, and other correspondence have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

Specifically, by the letter dated October 2001, the veteran 
was specifically advised of the provisions of the new VA 
regulations regarding the timing and scope of VA assistance, 
including the type of evidence necessary to substantiate his 
claim for an increased rating as well as the types of 
evidence VA would assist him in obtaining.  Accordingly, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  


B.  Analysis

As note hereinabove, in a July 1999 rating decision, RO 
increased the rating assigned for the service-connected 
lumbosacral spine condition to 40 percent in accordance with 
the provisions of Diagnostic Codes 5293-5292.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where entitlement to compensation has already been 
established and the veteran claims an increased rating, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected low back disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292, provides that a 40 percent 
schedular evaluation is warranted for severe limitation of 
motion of the lumbar spine.  An evaluation of 40 percent 
disabling is the highest rating available under Diagnostic 
Code 5292.  

Similarly, 38 C.F.R. § 4.71a, Diagnostic Code 5295 provides 
that a rating of 40 percent is warranted where there is 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with Osseo-arthritic changes, or narrowing or 
irregularity of joint space.  A schedular evaluation of 40 
percent is the highest rating available under Diagnostic Code 
5295.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
require that a rating of 40 percent is warranted where there 
is severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  

A 60 percent rating is for application for pronounced 
intervertebral disc syndrome with persistent symptoms, 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  

While this appeal was pending, the rating criteria for 
Diagnostic Code 5293 were amended effective on September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  

As of September 23, 2002, Diagnostic Code 5293 provides that 
a 60 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

A 40 percent rating is assignable where there are 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  

A 20 percent rating is assigned where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The veteran has consistently maintained that his back 
disability is productive of radiating pain to the lower 
extremity with little relief and several acute completely 
incapacitating episodes per year that last about a week each.  

Given the nature and severity of the demonstrated clinical 
findings in this case, the Board finds that the veteran's 
service-connected lumbosacral spine condition is currently 
productive of a disability picture that more nearly 
approximates that of pronounced disablement, warranting the 
assignment of a 60 percent rating under either version of 
Diagnostic Code 5293.  




ORDER

An increased rating of 60 percent for the service-connected 
lumbosacral spine disability is granted, subject to law and 
regulations governing payment of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

